                 Case 7:20-cv-06146-VB Document 6 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JAMES EDWARD O’KEEFE III,                                     :
                           Plaintiff,                         :
                                                              :
                                                                    ORDER
v.                                                            :
                                                              :
                                                                    20 CV 6146 (VB)
FEDERAL BUREAU OF INVESTIGATIONS,                             :
UNITED STATES OF AMERICA,                                     :
                           Defendants.                        :
--------------------------------------------------------------x
        Under Rule 18 of the SDNY Rules for the Division of Business Among District Judges, a
civil case must be designated for assignment to White Plains if:

            i.     The claim arose in whole or in major part in the Counties of Dutchess, Orange,
                   Putnam, Rockland, Sullivan, or Westchester (the “Northern Counties”) and at
                   least one of the parties resides in the Northern Counties; or

           ii.     The claim arose in whole or in major part in the Northern Counties and none of
                   the parties resides in this District.

        A civil case may also be designated for assignment to White Plains if:

          iii.     The claim arose outside this district and at least some of the parties reside in the
                   Northern Counties; or

          iv.      At least half of the parties reside in the Northern Counties.

       According to the complaint, plaintiff alleges the claim arose in the Southern District of
New York. However, the complaint lacks any allegations indicating that the claim arose in
whole or in major part in the Northern Counties or that plaintiff resides in the Northern Counties.
Therefore, it does not appear this case was properly designated to White Plains.

       By August 14, 2020 plaintiff’s counsel is directed to submit a letter to the Court either
acknowledging that this case should be transferred to Manhattan or explaining why the case is
properly designated for assignment to White Plains under Rule 18.

Dated: August 7, 2020
       White Plains, NY
                                                     SO ORDERED:


                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge



                                                         1
